UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4273


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DEMARIS JEROME JENKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:11-cr-00038-WO-1)


Submitted:   October 30, 2012             Decided:   January 3, 2013


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant. Terry Michael
Meinecke, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Demaris         Jerome       Jenkins        appeals    from     the    district

court’s revocation of his supervised release and imposition of

the statutory maximum twenty-four months in prison.                             On appeal,

his attorney has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), concluding that there are no meritorious

issues for appeal but questioning whether the court failed to

adequately      consider      mitigating           sentencing       circumstances      and

whether the court imposed a sentence greater than necessary to

comply   with    the       statutory      sentencing        factors.         Neither   the

Government nor Jenkins has filed a brief.                       We affirm.

           We will affirm a sentence imposed after revocation of

supervised    release        if    it   is    within      the    prescribed      statutory

range and not plainly unreasonable.                       United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                      In determining whether a

sentence is plainly unreasonable, we must first consider whether

the sentence is unreasonable.                     Id. at 438.            In making this

determination,        we     follow       “the         procedural    and     substantive

considerations        that        [we   use       in    the]     review    of     original

sentences.”     Id.     In this inquiry, we “take[] a more deferential

appellate posture concerning issues of fact and the exercise of

discretion       than        reasonableness              review      for         guidelines

sentences.”      United States v. Moulden, 478 F.3d 652, 656 (4th

Cir. 2007) (internal quotation marks omitted).                         Only if we find

                                              2
the sentence procedurally or substantively unreasonable must we

decide whether it is “plainly” so.                    Id. at 657.         A sentence is

plainly      unreasonable    if    it    runs         afoul    of    clearly     settled

law.       United States v. Thompson, 595 F.3d 544, 548 (4th Cir.

2010).

             Regarding variances, we “may consider the extent of

the deviation [from the recommended Guidelines range], but must

give due deference to the district court’s decision that the [18

U.S.C.] § 3553(a) [2006] factors, on a whole, justify the extent

of   the    variance.”      Gall   v.    United        States,      552   U.S.   38,    51

(2007).       “The   sentencing      judge      should        set   forth    enough     to

satisfy the appellate court that he has considered the parties’

arguments and has a reasoned basis for exercising his own legal

decisionmaking authority.”              United States v. Carter, 564 F.3d

325,   328    (4th   Cir.   2009).       The     Carter       rationale     applies     to

revocation hearings; however, “[a] court need not be as detailed

or specific when imposing a revocation sentence as it must be

when imposing a post-conviction sentence.”                       Thompson, 595 F.3d

at 547 (noting that a district court’s reasoning may be “clear

from     context”    and    the     court’s       statements         throughout        the

sentencing hearing may be considered).

             Jenkins     argues    first       that    the     sentence     imposed     is

procedurally unreasonable because the district court failed to

consider his mitigating circumstances.                        We conclude that the

                                           3
record does not support Jenkins’ assertions.                                  The court clearly

heard Jenkins’s arguments for leniency, but the court rejected

his attempts to minimize his actions by noting the repetitive

nature      of    his     violations,             as     well       as   the        fact       that     the

violations occurred soon after his release.                                 Moreover, the court

properly considered the nature and circumstances of Jenkins’s

underlying        conviction,          the        lenient          sentence      given         on      that

conviction,              and           Jenkins’s                   failure           to             accept

responsibility.            See United States v. Johnson, 640 F.3d 195,

203-04 (6th Cir. 2011) (noting that district court may consider

leniency of original sentence in determining extent of breach of

trust).       Finally, the court gave specific, detailed reasoning

for    the       upward        variance      from            the     twelve-to-eighteen-month

Guidelines        range,        and     Jenkins              does     not     argue        otherwise.

Accordingly,        we    find     that       the       sentence         is    not     procedurally

unreasonable.

              Next,       we    hold    that           the    sentence        was     substantively

reasonable, as it was within the prescribed statutory range and

resulted      from       the     district         court’s           proper     weighing          of     the

relevant     § 3553(a)          factors      and        policy       statements.               Under     18

U.S.C.      § 3583(e)      (2006),          the    district          may      revoke       a    term     of

supervised release and sentence a defendant to serve all or part

of    the    remaining          supervised             release       term      in     prison          after

weighing      the     factors         set    forth           in     § 3553(a)(1),          (a)(2)(B),

                                                   4
(a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7).                      Here,

the   court    considered     the     nature   and   circumstances        of    the

offense,      Jenkins’s     history     and    characteristics,      and         the

necessity of deterring further criminal conduct and protecting

the public.      18 U.S.C. § 3553(a)(1), (2)(B), (2)(C).            Therefore,

Jenkins’s sentence is substantively reasonable.

           In accordance with Anders, we have reviewed the entire

record for reversible error and have found none.                   As such, we

affirm Jenkins’s revocation and sentence.              This court requires

that counsel inform Jenkins in writing of his right to petition

the Supreme Court of the United States for further review.                        If

Jenkins requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may motion

this court for leave to withdraw from representation.                Counsel’s

motion must state that a copy thereof was served on Jenkins.                      We

dispense      with   oral   argument     because     the   facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        5